Citation Nr: 0825702	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.  

2.	Entitlement to a compensable rating for prostatitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse, daughter, son, and niece




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1954 to December 
1957, and from November 1960 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Board remanded this matter 
for further development in December 2006.  

In an October 2007 rating decision, the RO increased to 40 
percent the disability evaluation for service-connected 
prostatitis, effective December 21, 2006.  


FINDINGS OF FACT

1.	The medical evidence of record does not indicate that the 
veteran had an episode of acute congestive heart failure 
since June 1999, or has had a workload greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or has had left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

2.	Prior to December 21, 2006, the medical evidence indicates 
that the veteran's prostate disorder did not cause a urinary 
tract infection, or necessitate the use of absorbent 
materials.  

3.	From December 21, 2006, the medical evidence indicates 
that the veteran's prostate disorder did not require the use 
of absorbent materials or of an appliance.  

CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 30 
percent, for the veteran's service-connected hypertensive 
cardiovascular disease, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7007 (2007).

2.	The criteria for a compensable disability evaluation for 
the veteran's service-connected prostate disorder had not 
been met prior to December 21, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code 7527 (2007).  

3.	The criteria for a rating in excess of 40 percent, for the 
veteran's service-connected prostate disorder, have not been 
met since December 21, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for heart and 
prostate disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in June 2005, March 2006, and January 2007.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims and of the evidence 
needed to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  Id.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide VCAA notification to the veteran prior to 
the August 2001 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the late notice here 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
RO readjudicated the veteran's claims following full notice, 
in an October 2007 Supplemental Statement of the Case.  See 
Mayfield, 444 F.3d 1328.  The Board therefore finds no 
prejudice here as a result of the late notice.  In sum, the 
Board finds that VA satisfied VCAA notification requirements 
in this matter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with VA 
compensation medical examinations.  See 38 C.F.R. § 3.655.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In January 1977, the RO service connected the veteran for 
heart and prostate disorders.  The RO has rated the veteran's 
prostate disorder as 0 percent disabling from January 1, 
1977, and then as 40 percent disabling from  December 21, 
2006.  The veteran's heart disorder has been rated as 30 
percent disabling from January 1, 1977.  

In June 2000, the veteran claimed that an increased rating 
was warranted for his heart disorder.  And in March 2001, the 
veteran claimed that an increased rating was warranted for 
his prostate disorder (prostatitis).  The RO denied these 
claims in an August 2001 rating decision, which the veteran 
timely appealed.  For the reasons set forth below, the Board 
agrees with that decision.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).    

	Hypertensive Cardiovascular Disease 

The veteran is currently rated as 30 percent disabled for 
hypertensive cardiovascular disease under Diagnostic Code 
7007 of 38 C.F.R. § 4.104.  This code provision authorizes 
disability evaluations of 10, 30, 60, and 100 percent.  To 
meet the criteria for the next-highest disability evaluation 
here, of 60 percent, the record would need to show more than 
one episode of acute congestive heart failure in the past 
year, or a workload greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  

Medical evidence indicates that in October 1987, the veteran 
underwent a cardiac catheterization, and in April 2001, he 
underwent a right and left heart catheterization, coronary 
angiography, and left ventroculography.  And the evidence 
shows that the veteran has consistently complained of chest 
pain since the date of his claim for increase in June 2000.  
But, the evidence does not indicate an episode of acute 
congestive heart failure since June 1999, a workload less 
than 5 METs since June 1999, or an ejection fraction less 
than 50 percent since June 1999.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007; see also 38 U.S.C.A. § 5110 and 
38 C.F.R. §§ 3.157, 3.400.       

Medical evidence dated the month of the veteran's June 2000 
claim for increase shows a 2/6 systolic ejection murmur.  A 
September 2000 compensation examination report noted the 
veteran's complaints of chest pain, radiation into this upper 
extremities, nausea, fatigue, and dizziness.  On examination, 
the examiner found the heart regular in rate and rhythm with 
an II/VI systolic ejection murmur in the mitral area.  He 
found the veteran as New York Heart Association Class II, 
with slight limitation of activities.  The examiner diagnosed 
the veteran with coronary artery disease, mitral valve 
prolapse, and with hypertension.  An exercise summary later 
in September 2000 indicated a maximum workload of 11 METS, 
and noted good exercise tolerance, no chest pain or 
arrhythmia, and stress test shift with exercise significance 
limited due to abnormal baseline EKG.  This report also found 
no evidence of acute cardiopulmonary abnormality, and found a 
normal heart and mediastinal appearances.       

Private treatment records dated in April and May 2001 
indicate a normal ejection fraction.  A VA treatment record 
dated in April 2001 indicated that the veteran was admitted 
for complaints of chest pain.  The record indicated that the 
veteran experienced shortness of breath as well.  But on 
examination, the veteran's heart had a regular rate and 
rhythm, with distant heart sounds and no murmur.  An 
electrocardiogram showed sinus rhythm, ST segment depression, 
and then elevation within several minutes of his admission 
into the Emergency Room.  The examiner's impression was 
unstable angina, rule out myocardial infarction.  Over three 
hours following admission, the veteran indicated that he no 
longer felt chest pain.  The following day, the veteran 
reported chest pain on one occasion in the morning.  But an 
electrocardiogram was normal, and a treadmill stress test 
elicited no chest pain.  The veteran was subsequently 
discharged that day.  

An April 2002 sleep apnea test report indicated regular rate 
and rhythm, and 1/6 systolic murmur.  An October 2005 VA 
treatment record indicated abnormal findings such as II/VI 
systolic ejection murmur heard best at left sternal border 
and over precordium, and intermittent sinus arrhythmia.  

Following remand of this matter in December 2006, the veteran 
underwent VA compensation examination of his heart in January 
and June 2007.  The January 2007 examiner found METS of 
11.30, noted no recent congestive heart failure, and noted a 
left ventricular dysfunction with an ejection fraction of 
greater than 50 percent.  The June 2007 examiner found no 
evidence of congestive heart failure, an estimated METS level 
of 10, and an ejection fraction of 51%.  

Moreover, the Board notes that private medical examinations 
indicate an ejection fraction of 78 percent in June 2006, a 
METS level of 11.30 and an ejection fraction of 70 percent in 
July 2006, and an ejection fraction of 51 percent in June 
2007.    

As this medical evidence demonstrates, there is no evidence 
in the record of acute congestive heart failure, of a 
workload greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or of left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  As such, an increased rating is not 
warranted under Diagnostic Code 7007 of 38 C.F.R. § 4.104.  
See also Hart, supra.

        Prostatitis

The veteran's service-connected prostate disorder was rated 
as noncompensable until the RO, in an October 2007 rating 
decision issued during the pendency of the appeal, granted a 
40 percent rating effective December 21, 2006.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (2007).  The Board 
must now determine whether a compensable rating was warranted 
prior to December 21, 2006, and whether a rating in excess of 
40 percent has been warranted since then.  Id.  See also AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993) (where a claimant has 
filed a notice of disagreement as to a particular rating, 
assignment of a higher but less than maximum rating does not 
abrogate the pending appeal unless the appellant expresses a 
clear intent to do so).  
  
Diagnostic Code 7527 directs rating authorities to rate 
prostate disorders as voiding dysfunctions or as urinary 
tract infections, whichever is predominant.  See 38 C.F.R. § 
4.115a.  

Regarding voiding dysfunction:  A 20 percent rating is 
warranted where evidence indicates the wearing of absorbent 
materials that must be changed less than 2 times per day.  A 
40 percent rating is authorized where evidence indicates that 
absorbent materials are required, and must be changed 2-4 
times per day.  The highest rating - 60 percent - is 
warranted with the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  Id.    

Regarding urinary tract infections:  A 10 percent rating is 
authorized for long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management, 
and a 30 percent rating is authorized with evidence of 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  Id.  

In this matter, the medical evidence does not warrant a 
compensable evaluation prior to December 21, 2006, or a 60 
percent rating beyond that date.  

	Prior to December 21, 2006

In support of his March 2001 claim for increase, the veteran 
submitted into evidence a private surgery report reflecting 
March 1998 surgery for bilateral hydrocele repair.  As this 
report does not indicate involvement of the prostate, the 
evidence is not applicable in this matter.  

In an April 2002 private report addressing the veteran's 
sleep apnea, the veteran claims that he wakes more than 5 
times per night to urinate.  But he informed the examiner 
that he did not bed wet.  On examination, the examiner found 
no difficulty urinating and no bladder infections.  

In an October 2005 VA discharge summary report pertaining to 
a disorder not on appeal, it is listed under the problem list 
"post-void dribbling" and prostatic hypertrophy.  And in a 
July 2006 private medical record reflecting a cystoscopy 
procedure, symptoms related to the veteran's urination are 
noted.  But none of this evidence references the wearing of 
absorbent materials, or a urinary infection, long-term drug 
therapy, 1-2 hospitalizations per year, and/or evidence of 
intermittent intensive management.  See 38 C.F.R. §§ 4.115a, 
4.115b.  

The Board notes, moreover, that, in the many other medical 
records in the claims file, there is no mention of 
difficulties related to the prostate such as infections or 
the wearing of absorbent materials.  In fact, the veteran's 
private physician stated in a December 2006 letter, that the 
July 2006 cystoscopic examination found the veteran with mild 
prostatic enlargement with good voiding mechanic with no post 
void residual urine.  The examiner stated that this indicated 
"excellent emptying."  Based on the evidence of record 
dated prior to December 21, 2006, a compensable rating would 
not be warranted prior to December 21, 2006.    

	From December 21, 2006

As noted, 60 percent is the sole rating in excess of 40 
percent under DC 7527.  A 60 percent rating would be 
warranted with evidence showing the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  See 38 C.F.R. §§ 4.115a, 4.115b.  

The Board has reviewed the VA medical records dated after 
December 21, 2006 - to include January and June 2007 VA 
compensation examination reports - and has reviewed the 
Peninsula Urology Clinic, Inc. private records submitted by 
the veteran.  In short, none of this evidence indicates the 
use of appliances or absorbent materials, evidence of which 
would support the assignment of a 60 percent evaluation.  As 
such, a rating in excess of 40 percent would not be warranted 
after December 21, 2006.    

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increase, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements in this matter, and those of his relatives.  While 
these statements may be viewed as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating for hypertensive 
cardiovascular disease is denied.  

2.	Entitlement to a compensable rating for a prostate 
disorder prior to December 21, 2006, is denied.    

3.	Entitlement to a rating in excess of 40 percent for the 
veteran's prostate disorder, from December 21, 2006, is 
denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


